DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to board decision dated 9/30/2020.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding Claims 1, 10 and 11, the claim recited a series of steps;
This limitation as drafted recites the steps of generating metadata of the event based on the analysis, which is an abstract idea and under the broadest reasonable interpretation, can be performed in human mind. For example, as drafted, a person could make observation about an event after analyzing the received data. Thus the recited limitation is a mental process.
This limitation as drafted recites the step of identifying at least one parameter related to the event based on the generated metadata, which is an abstract idea and under the broadest reasonable interpretation can be performed in human mind. For example, as drafted, a person could identify, based on the previous analysis, that particular people will be at the event or that it .
This limitation “searching through a plurality of web sources to find contextual data” as drafted is an abstract idea and under the broadest reasonable interpretation the step searching through a plurality of web source to find contextual data related to the at least one identified parameter, which is a mental process. For example, a person could parse information mentally to determine information related to the identified people or locations associated with the event. Thus, the claim recites a mental process. 
 This judicial exception is not integrated into a practical application. The claim recites the additional elements of receiving a request to analyze data and providing the found contextual data to the user device which are insignificant extra-solution activity. Claim 11, further recite processor and memory which are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the step of “receiving a request”, analyzing data and “providing the found contextual data to the user device” steps amounts to no more than insignificant extra-solution activity. These limitations are well-understood routine and conventional, see MPEP 2106.05(d)(II), “receiving or transmitting data over a network.”. With respect to claim 11 as discussed above, the (processor and memory) generic computer components cannot provide significantly more than abstract idea. The claim is ineligible.
Regarding Claims 2, and 12, This limitation as drafted recites the at least one parameter is any one of participant in the event, a location of the event or subject of the event and the type 
Regarding Claims 3, and 13, the claim recites the limitations of storing the contextual data and the at least one parameter in a database. The additional limitation, as drafted is insignificant extra-solution activity, and therefore does not provide practical application as step 2A, prong two. At step 2B, this limitation does not provide significantly more, as it is well-understood, routine and conventional. See MPEPP 2106.05(d)(II). “Storing and retrieving information is memory” Thus the claim is ineligible.	
Regarding Claims 4, 14 and 15, the claims recite the abstract ideas recited in their respective parent claims. The additional limitations of a plurality of web sources, public web sources, and private web sources wherein the private web sources are limited to specific users, as drafted merely confine the judicial exception to a particular filed of use or technological environment. 
Regarding Claims 5, and 15, the claims recite further abstract limitations. The claims recite identifying a web source, determining whether the web source is appropriate based on a parameter, and searching through the appropriate source of data for contextual data. These limitations can reasonably and practically be performed in the human mind. For example, a person can mentally make an observation that a web source has contextual data, evaluate whether the web source is appropriate, and then evaluate (search) the data to look for contextual data. If a limitation can be practically performed in the mind, it recites a Mental Process, and therefore recites an abstract idea. At step 2A, prong two, the claims do not recite any additional elements beyond what was recited in their respective parent claims. Therefore, the claims are 

Regarding Claim 6, and 16, recites determining whether each appropriate source of data is a private web source, which is a mental process, is an abstract idea, and upon determining that an appropriate source of data is a private web source, and accessing the appropriate private web source using the user identifier. The additional limitations, as drafted are insignificant extra-solution activity, and therefore do not provide practical application as step 2A, prong two. At step 2B, this limitations do not provide significantly more, as it is well-understood, routine and conventional. See MPEPP 2106.05(d)(II). “Receiving or transmitting data over a network.” Thus the claim is ineligible.	
	Regarding Claims 7, and 17, the claim recite prompting a user for the at least a user identifier and receiving the at least a user identifier from the user. The additional limitations, as drafted are insignificant extra-solution activity, and therefore do not provide practical application as step 2A, prong two. At step 2B, this limitations do not provide significantly more, as it is well-understood, routine and conventional. See MPEPP 2106.05(d)(II). “Receiving or transmitting data over a network.” Thus the claim is ineligible.	
Regarding Claims 8, and 18, the claim recite identifying at least one environmental variable, determining, based on the identified at least one environmental variable, are mental process which is an abstract idea. Example a person can identify the environmental variable and based on the mental process make a determination, the step of displaying the contextual data is additional element which is insignificant extra-solution, and therefore doesn’t not provide practical application step 2A, prong 2. It is well-understood, routine and conventional. See MPEP 2106.05(d)(II), “Storing and retrieving information in memory.”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites "the received calendar" in line 5". While the claim recites "receiving a request to analyze calendar data" in line 3, it appears that a request was received but no calendar data was received. As such, there is insufficient antecedent basis.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thapar US Patent No. 9843621 filed May 17, 2013 and issued Dec. 12, 2017.

Regarding Claims 1, 10, and 11, Thapar disclose a method for searching and displaying contextual data based on an a future event (Col. 1, line 21, wherein the future meeting corresponds to future event, Thapar), comprising: 
receiving a request to analyze calendar data (Col. 4, lines 48-58, wherein the calendar activities should be analyzed corresponds to receiving a request to analyze data, Thapar) stored on a user device, wherein the calendar data comprises information related to the event (Col. 8, lines 54-57 wherein the calendar data is defined in the claim as “information related to the event”. Thus the name of the participants in the meeting corresponds to calendar data, the data is collected Fig. 3, step 102, either automatically or manually Col. 8, line 67 and Col. 9, lines 1-5, Thapar); 
generating metadata for the event based on an analysis of the received calendar data (Fig. 3, step 104, as further described in Col. 9, lines 6-13, new metadata corresponds to generating, wherein the new metadata based on the monitoring of the event such as adding new participants entering or leaving the session, changing device as further described in Col. 9, lines 16-26 Thapar); 
identifying at least one parameter related to the event based on the generated metadata (Fig. 3, step 112, Col. 9, lines 6-13, wherein the new metadata corresponds to generated metadata is one of the suitable objects provided during an event and the speech processing during the session for a new speaker such as accent, language translation, corresponds to identifying at least one parameter related to that specific meeting, Thapar);

providing the found contextual data to the user device (Fig. 3, step 118, the end user are notified of the identified participants (i.e. the contextual data) by having these identified names added to their client computer system as shown in Fig. 3, step 122, as further described in Col. 8, lines 53-60, wherein the contextual data comprises the user information and the meeting agenda which corresponds to the calendar data, Thapar).  
Also claim 10 recites;
A non-transitory computer readable medium having stored thereon instructions for causing one or more processing units (Col. 7, liens 26-37, Thapar).
Claim 11, recites;
A system for searching and displaying contextual data based on an a future event, comprising: a processor; and a memory, the memory containing instructions that, when executed by the processor (Col. 1, line 21, wherein the future meeting corresponds to future event, Thapar).
Regarding Claims 2, and 12, Thapar discloses a method wherein the at least one identified parameter is any one of: a participant in the event, a location of the event, a subject of the event, and a type of the event (Fig. 3, step 114, wherein identifying participant corresponds to at least one identified participant, as further described in Col. 9, lines 29-32, Thapar). 
Regarding Claims 3, and 13, Thapar disclose a method further comprising: 

Regarding Claims 4, and 14, Thapar disclose a method wherein the plurality of web sources comprises at least one of: 
public web sources and private web sources (Fig. 2, web based resources, Thapar), wherein private web sources are limited to an enterprise the user belongs to (Col. 3, lines 35-39, wherein providing access to certain participant to view previous meeting, meeting minutes corresponds to private web source since it provides access only to the participants to view certain document which corresponds to web source privately, Thapar).  
Regarding Claims 5, and 15, Thapar disclose a method wherein searching through the plurality of web sources for contextual data further comprises: 
identifying at least one the of plurality of web sources from which contextual data is extractable (Col. 7, lines 11-25, wherein the method of providing access to participant from different location corresponds to plurality of web sources as shown in Fig. 1, wherein ENDPOINT 14a, and ENDPOINT 12e are different web source since different users are located in various other sites and location as described in Col. 7, lines 53-66, Thapar);  Page 2 of 16USSN: 14/569,937 Docket: MAIN P0329 
determining whether each web source of the plurality of web sources the identified at least one web source are appropriate based on the at least one identified parameter (Col. 4, lines 62-67, Thapar); and 
upon determining a web source of data is appropriate based on the at least one identified parameter, searching through the appropriate source of data for contextual data (Col. 5, lines 5-
Regarding Claims 6, and 16, Thapar disclose a method further comprising: 
determining whether each appropriate source of data is a private web source; upon determining that an appropriate source of data is a private web source, obtaining at least a user identifier for accessing the appropriate private web source; and accessing the appropriate private web source using the at least a user identifier (Col. 3, lines 35-39, wherein providing access to certain participant corresponds to private web source since it provides access only to the participants, and wherein the Col. 7, lines 11-25, wherein the communication use a specialized application to accommodate proper connection and provide different service to different end user which corresponds to appropriate source such as if the user which to participate via video conference, audio conference as described in Col. 7, lines 26-37, corresponds to appropriate private access based on the user preference and user device, Thapar).
Regarding Claims 7, and 17, Thapar disclose a method wherein obtaining at least a user identifier for accessing the appropriate private web source further comprises: 
prompting a user for the at least a user identifier (Col. 4, line 21, Thapar); and receiving the at least a user identifier from the user (Col. 4, line 23-33, Thapar).
Regarding Claims 8, and 18, Thapar disclose a method further comprising: 
identifying at least one environmental variable (Col. 3, lines 55-62, wherein the geographic location corresponds to environmental variable, Thapar); determining, based on the identified at least one environmental variable, a time to display the contextual data on the user 
Regarding Claims 9, and 19, Thapar disclose a method wherein the at least one environmental variable is at least one of: a time of day and a location of the user device (Fig. 1, Col. 3, lines 55-62, user location corresponds to the location of the user device and Col. 3, lines 49-54, wherein the meeting specific time corresponds to time of the day, Thapar). 
Regarding Claim 20, Thapar disclose a method wherein calendar data is stored in a calendar data storage unit (CDU) which contains data related to a plurality of calendars stored therein (Col. 8, liens 35-46, wherein the memory storing a calendar activities corresponds to “calendar data storage unit” Thapar).

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 30, 2021